                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                          CASE NO. 3:21-CV-325-FDW-DCK

 CATHERINE MINOR,                                    )
                                                     )
                Plaintiff,                           )
                                                     )
    v.                                               )       ORDER
                                                     )
 BEST BUY CO., INC., and CITIBANK, N.A.,             )
                                                     )
                Defendants.                          )
                                                     )

         THIS MATTER IS BEFORE THE COURT on Plaintiff’s “Consent Motion To Amend

Complaint & Summons By Substituting Defendant ‘Best Buy Co., Inc.’ With ‘Best Buy Stores,

LP’” (Document No. 3) filed July 9, 2021. This motion has been referred to the undersigned

Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate review is appropriate. Having

carefully considered the motion and the record, the undersigned will grant the motion.

         IT IS, THEREFORE, ORDERED that Plaintiff’s “Consent Motion To Amend

Complaint & Summons By Substituting Defendant ‘Best Buy Co., Inc.’ With ‘Best Buy Stores,

LP’” (Document No. 3) is GRANTED. Plaintiff’s Complaint is hereby amended to substitute

“Best Buy Stores, LP” for “Best Buy Co., Inc.” and all references to “Best Buy Co, Inc.” shall be

deemed to refer to “Best Buy Stores, LP;”

         IT IS FURTHER ORDERED that the Summons dated June 2, 2021 is hereby amended

to substitute “Best Buy Co., Inc.” listed as Defendant 1 with “Best Buy Stores, LP;

         IT IS FURTHER ORDERED that Best Buy Stores, LP shall be deemed to have been

served with a copy of the Complaint & Summons in this matter, as amended hereby, on June 7,
2021 as though it has been the party originally named in the Complaint & Summons instead of

Best Buy Co., Inc.; and

       IT IS FURTHER ORDERED that the caption of the pleadings in this matter shall read,

as of the date of this order: Catherine Minor v. Best Buy Stores, LP and Citibank, N.A., Civil

Action No. 3:21-cv-325.

       SO ORDERED.

                                     Signed: July 14, 2021




                                               2
